In an action to recover a monetary award distributed by the Federal September 11th Victim Compensation Fund of 2001, the defendant appeals from an order of the Supreme Court, Kings County (Lewis, J.), entered October 17, 2003, which granted the plaintiffs motion for a preliminary injunction enjoining him from, inter alia, transferring any portion of the award and directed him to maintain the award in a neutral, third-party escrow account.
Ordered that the order is affirmed, without costs or disbursements.
To establish entitlement to a preliminary injunction, a plaintiff must show a probability of success on the merits, a danger of irreparable injury in the absence of an injunction, and a balance of the equities in its favor (see Aetna Ins. Co. v Capasso, 75 NY2d 860, 862 [1990]; Regatta Condominium Assn. v Village of Mamaroneck, 303 AD2d 741, 742 [2003]; Klein, Wagner & Morris v Lawrence A. Klein, P.C., 186 AD2d 631 [1992]). Here, the Supreme Court properly granted the motion for a preliminary injunction (see Cruz v McAneney, 31 AD3d 54 [2006] [decided herewith]). Florio, J.P., Krausman, Luciano and Spolzino, JJ., concur.